*864Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Durante el año 1990, el Banco Popular de Puerto Rico instó acción sobre cobro de dinero y ejecución de hipoteca contra Pablo Alicea, titular del apartamiento número 2503 del Condominio Dos Marinas I, localizado en Fajardo. El 31 de enero de 1991, el antiguo Tribunal Superior, Sala de Humacao, dictó sentencia a favor del Banco Popular de Puerto Rico (en adelante Popular).
La primera subasta quedó señalada para el 13 de agosto de 1991. La misma, sin embargo, no fue efectuada; se pos-tergó el asunto para el 3 de octubre de 1991. Así las cosas, Doral Mortgage Corp. (en adelante Doral) informó al tribunal de instancia que había otorgado un contrato de cesión con Popular mediante el cual Doral satisfizo el importe de la sentencia adjudicada a favor del Popular; solicitó que se llevase a cabo la correspondiente sustitución de parte(1) Además, Doral pidió autorización del tribunal para licitar a crédito en la referida subasta.
Luego de varios incidentes procesales, Doral solicitó que se expidiese un aviso de subasta pública. Así se hizo, seña-lándose la misma para el 14 de abril de 1994. Sin embargo, esta subasta no se realizó. El 14 de abril de 1994 se expidió otro aviso de subasta pública. La primera subasta quedó señalada para el 26 de mayo de 1994.
El 9 de mayo de 1994, el Condominio Dos Marinas I (en adelante Condominio) solicitó intervenir en el pleito. Plan-teó que el inmueble en cuestión debía cuotas de manteni-miento y su porción correspondiente a una derrama apro-bada por la Junta de Condómines. Argumentó que, al *865satisfacer el monto de la sentencia al Popular, al sustituir a éste como demandante y luego licitar a crédito en la su-basta, Doral se convirtió en adquirente voluntario de los derechos y deberes del inmueble. Por ello, según el Condo-minio Dos Marinas I, Doral era responsable de los haberes que Pablo Alicea le debía al mismo.
El tribunal concedió a las partes quince (15) días para que se expresaran sobre la referida solicitud.
La subasta señalada para el 26 de mayo se efectuó. La propiedad fue adjudicada a Doral siendo éste el único licitador.(2) Por otro lado, ante la falta de oposición a la solicitud de intervención, el tribunal accedió a la misma el 10 de junio de 1994.
Casi cinco (5) meses más tarde, luego de que el tribunal había accedido a la intervención, Doral solicitó la desesti-mación de la intervención. El tribunal, revocando su anterior determinación, declaró “sin lugar” la solicitud de inter-vención el 18 de noviembre de 1994.
Oportunamente, el Condominio solicitó reconsideración de dicho dictamen. Ante la inacción del tribunal, los inter-ventores radicaron el presente recurso. En síntesis, plan-tean que erró el tribunal de instancia al declarar sin lugar la intervención que previamente había sido acogida. Adu-cen que la determinación original del tribunal, al permitir la intervención era final y firme, toda vez que la misma no fue objeto de revisión.
El 24 de febrero de 1995, este Tribunal ordenó a los demandantes-recurridos que mostraran causa por la cual no debía expedirse el auto de certiorari solicitado y dictar sentencia revocatoria de la resolución recurrida. En cum-plimiento de dicha orden, ha comparecido Doral.
*866bH
De un examen de la solicitud de intervención sometida por el Condominio, se desprende que su pedido descansaba en el hecho de que el apartamiento en cuestión adeudaba, entre otras cosas, cuotas de mantenimiento. Además, seña-laron que tenían un derecho indiscutible a intervenir pues no se había vendido el apartamiento en pública subasta. En fin, adujeron que toda vez que Doral satisfizo el importe de la sentencia a Popular, aquél se convirtió en adquirente voluntario y, por ende, responsable al Condominio por las deudas del titular.
La intervención es la institución procesal mediante la cual un tercero comparece, voluntariamente o por necesi-dad, solicitando ser incluido en una acción pendiente ante los tribunales.(3) El solicitante presenta una reclamación o defensa y, de permitirlo el foro, se convierte de ese modo en parte para fines de la. reclamación o defensa presentada. El Condominio presentó su solicitud de intervención bajo la Regla 21.1(b) y 21.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Estas regulan la intervención como cuestión de de-recho y de forma permisible, respectivamente. En lo perti-nente, las mismas disponen que:

Regla 21.1 Como cuestión de derecho.

Mediante oportuna solicitud, cualquier persona tendrá dere-cho a intervenir en un pleito (a) ... o (b) cuando el solicitante reclame algún derecho o interés en la propiedad o asunto objeto del litigio que pudiere de hecho quedar afectado con la disposi-ción final del pleito. 32 L.P.R.A. Ap. Ill, R. 21.1.

Regla 21.2. Intervención permisible.

Mediante oportuna solicitud podrá permitirse a cualquier persona intervenir en un pleito: (a) ... o (b) cuando la reclama-ción o defensa del solicitante y el pleito principal tuvieren en común una cuestión de hecho o de derecho. Cuando una parte *867base su reclamación o defensa en cualquier ley u orden ejecu-tiva cuya ejecución está a cargo de un funcionario o agencia gubernamental o en un reglamento, orden, requerimiento o acuerdo promulgado, expedido o celebrado de acuerdo con dicha ley u orden ejecutiva, podrá permitírsele al funcionario o agen-cia intervenir en el pleito mediante solicitud oportuna. Al ejer-cer su discreción, el tribunal considerará si la intervención dilatará indebidamente o perjudicará la adjudicación de los derechos de las partes originales. 32 L.RR.A. Ap. Ill, R. 21.2.
El criterio para determinar si se reconoce o no a un pe-ticionario el derecho de intervención es práctico y no conceptual. Ready Mix Concrete v. R. Arellano & Co., 110 D.P.R. 869, 873 (1981). Es decir, está limitado por criterios, tales como los siguientes: (1) si existe de hecho un interés que amerite protección, y (2) si quedaría afectado, como cuestión práctica, por la ausencia del interventor en el caso. La determinación final depende del balance a lo-grarse entre el interés en la economía procesal, represen-tada por la solución en un solo pleito de varias cuestiones relacionadas entre sí, y el interés en evitar que los pleitos se compliquen y eternicen innecesariamente. Chase Manhattan Bank v. Nesglo, Inc., 111 D.P.R. 767, 770 (1981).
Las Reglas 21.1 y 21.2 actuales, corresponden, en parte, a las 24(a) y (b) de las Reglas de Procedimiento Civil fede-rales, 28 U.S.C. Nuestras disposiciones reglamentarias ex-panden, de forma considerable, el ámbito de la intervención. Por ejemplo, en cuanto a la intervención como cuestión de derecho “[y]a no es necesario que el soli-citante demuestre, contrario a la norma federal, que la re-presentación de su interés por las partes en litigio no es adecuada. Se elimina también el requisito establecido por la jurisprudencia de que el solicitante pueda estar luego impedido por una sentencia bajo la doctrina de cosa juz-gada .... Se ha intentado imprimirle a la Regla la máxima flexibilidad”. Chase Manhattan Bank v. Nesglo, Inc., ante, pág. 769. Así, en Ready Mix Concrete v. R. Arellano & Co., ante, este Tribunal permitió la intervención de una asegu-*868radora de unos inmuebles contra los cuales se anotó un embargo en el Registro de la Propiedad.
Irrespectivamente de qué tipo de intervención —como cuestión de derecho o permisible— solicitó el Condominio, lo cierto es que el tribunal, ante la falta de oposición, acce-dió al pedido.(4) Por ello, en nuestra opinión, el asunto ante nos se reduce a determinar si luego de haber admitido a la Junta de Condómines como interventores, podía el tribunal declarar “sin lugar” la solicitud de intervención.
El planteamiento que subyace en los argumentos del Condominio es que una vez el tribunal accedió a su solici-tud, y la misma no fue objeto de reconsideración ni de re-visión, su admisión al pleito como interventor constituye la “Ley del Caso”. Es decir, el asunto de la intervención ad-vino final y firme por lo que no podía ser alterado por una determinación posterior del tribunal.
1 — 1
“ Los derechos y obligaciones adjudicados en el ámbito judicial, mediante dictamen firme, constituyen la ley del caso (Enfasis suprimido.) In re Tormos Blandino, 135 D.P.R. 573, 578 (1994), citando a U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448 (1989). Dicho de otra manera, de ordinario los planteamientos que han sido objeto de ad-judicación por el foro de instancia y/o por este Tribunal no pueden reexaminarse. “Esos derechos y responsabilidades gozan de las características de finalidad y firmeza con arre-glo a la doctrina de la Ley del Caso.” Vélez v. Serv. Legales *869de P.R., Inc., 144 D.P.R. 673 (1998), citando a Sánchez Rodríguez v. López Jiménez, 118 D.P.R. 701, 704 (1987).
Ello no obstante, en el pasado este Tribunal ha expre-sado que la doctrina de la Ley del Caso es una “al servicio de la justicia, no la injusticia; no es férrea ni de aplicación absoluta. Por el contrario, es descartable si conduce a re-sultados ‘manifiestamente injustos’”. Noriega v. Gobernador, 130 D.P.R. 919, 931 (1992), citando a Estado v. Ocean Park Development Corp., 79 D.P.R. 158, 174 (1956), y otros. En esa misma línea de pensamiento, también se ha reco-nocido “que si el Tribunal entiende que la ley del caso antes establecida es errónea y que puede causar una grave injus-ticia ... puede aplicar una norma de derecho diferente a fin de resolver en forma justa”. (Enfasis suprimido.) Noriega v. Gobernador, ante, pág. 931, citando a. Don Quixote Hotel v. Tribunal Superior, 100 D.P.R. 19, 29—30 (1971).
Es por esto que, en nuestra jurisdicción, un juez de ins-tancia no queda atado por sus determinaciones interlocu-torias, aun cuando éstas no hayan sido objeto de reconsi-deración o revisión. Así, la determinación inicial del tribunal de instancia en el presente caso, permitiendo la intervención, no le impedía retractarse luego. Lo anterior es cónsono con la decisión emitida Núñez Borges v. Pauneto Rivera, 130 D.P.R. 749, 755 (1992):
"... a pesar de que somos del criterio que los tribunales de ins-tancia deben realizar el esfuerzo máximo posible por evitar la emisión de dictámenes contradictorios e inconsistentes — , no existe, en principio, impedimento jurídico absoluto que privara al tribunal de instancia en el presente caso de, por decirlo así, reconsiderar su dictamen interlocutorio original ....”
Resuelto lo anterior, debe evaluarse entonces la deter-minación posterior del tribunal que declaró “sin lugar” la intervención antes permitida.(5)
*870h-H HH
La denegatoria de una solicitud de intervención es una orden final con respecto al solicitante. Por ello, es una de-terminación sujeta a revisión judicial por el foro apelativo correspondiente. 6 (I) Moore’s Federal Rules Pamphlet Sec. 24.8, pág. 245 (1998); Moore’s Federal Practice Sec. 24.24, pág. 85 y ss. (1998); 7 Thompson, Cyclopedia of Federal Procedure Sec. 24-47, págs. 83-85 (1992).
Aunque el tribunal denegó la intervención en una “reso-lución”, en estricto derecho estamos ante una sentencia. Véanse: De Jesús v. Corp. Azucarera de P.R., 145 D.P.R. 899 (1998), citando a A.F.F. v. Tribunal Superior, 93 D.P.R. 903 (1967); Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996); Arroyo v. Quiñones, 77 D.P.R. 513 (1954); Rodríguez v. Tribunal Mpal. y Ramos, 74 D.P.R. 656, 664 (1953).(6) El vehículo mediante el cual dicha sen-tencia es revisable es la apelación. De Jesús v. Corp. Azucarera de P.R., ante.
El estándar de revisión en esa apelación varía depen-diendo del fundamento que tuvo el tribunal al denegar la intervención. Es decir, el cedazo por el cual el foro apela-tivo evaluará la corrección de la determinación depende de si la intervención solicitada —y denegada— fue hecha como cuestión de derecho o de forma permisible. (7)
Cuando el foro apelativo se enfrenta a la negativa del tribunal de instancia a permitir la intervención como cues-tión de derecho —Regla 21.1 de Procedimiento Civil, an*871te— dicha determinación será revocada si el tribunal co-metió un error de derecho. Así, si el ordenamiento le concede un derecho a intervenir, la denegatoria será revocada. 7C Wright, Miller and Kane, Federal Practice and Procedure Sec. 1923, pág. 510 (1986); Thompson, ante, pág. 35.
Por otro lado, ante una denegatoria cimentada en una solicitud de intervención permisible —Regla 21.2 de Proce-dimiento Civil, ante— siendo ésta una decisión discrecio-nal, para ser revocada es necesario que el tribunal haya abusado de su discreción. Wright, Miller and Kane, ante, págs. 512-513, citando & Allen Co. v. Cash Register Co., 322 U.S. 137 (1944); Thompson, ante, págs. 37 y ss. Ade-más de que este estándar de revisión es más riguroso, los detractores de este tipo de apelaciones señalan que atrasa el litigio, lo fragmenta y que siempre que el solicitante po-sea otros medios para hacer valer sus derechos la apela-ción debe ser rechazada. Levin v. Ruby Trading Corporation, 333 F.2d 592, 594 (2do Cir. -1964).
Ciertamente, en cualquiera de las alternativas, para to-mar tal determinación, hay que considerar los méritos de la petición. Lamentablemente, en su escrito ante este Tribunal, el Condominio no nos provee argumentos sobre este asunto. Sin embargo, de la solicitud de intervención y de la reconsideración del Condominio se desprende que su “de-recho” o “interés” en el pleito es la alegada existencia de una deuda. Dicha deuda consiste en las obligaciones de Pablo Alicea —titular original del apartamiento— para con el Condominio. La punta de lanza del Condominio es que Doral, al comprar el crédito a Popular, advino un adqui-rente voluntario y, por ende, responsable por las obligacio-nes de Pablo Alicea con respecto al inmueble en cuestión.
¿Es Doral un adquirente voluntario? Si la respuesta a esta interrogante es en la negativa, la petición del Condo-minio se cae por su propio peso. Al considerar quién es un adquirente voluntario despuntan dos (2) disposiciones es-*872tatutarias y dos (2) decisiones de este Tribunal: Vázquez Morales v. Caguas Federal Savs., 118 D.P.R. 806 (1987), y Asoc. de Condómines v. Naveira, 106 D.P.R. 88 (1977). Veamos.
El Art. 40 de la Ley de la Propiedad Horizontal, Ley Núm. 104 de 25 de junio de 1958, según enmendada por la Ley Núm. 157 de 4 de junio de 1976 (31 L.P.R.A. see. 1293d), dispone que:
El crédito contra cualquier titular por su parte en los gastos a que se refiere la sec. 1293c de este título tendrá preferencia sobre cualquier otro crédito de cualquier naturaleza excepto los siguientes:
(a) Los créditos a favor del Estado Libre Asociado y la corres-pondiente municipalidad por el importe de las cinco últimas anualidades y la corriente no pagada, vencidas y no satisfechas de las contribuciones que graviten sobre el apartamiento.
(b) Por la prima del seguro de dos años, del apartamiento o del inmueble total, en su caso, y si fuese el seguro mutuo por los dos últimos dividendos que se hubiesen repartido.
(c) Los créditos hipotecarios inscritos en el registro de la propiedad.
El Art. 41 de la Ley de la Propiedad Horizontal, según enmendado, 31 L.P.R.A. sec. 1293e, impone responsabili-dad solidaria al adquirente y al transmitente de un apar-tamiento sujeto al régimen de propiedad horizontal por las cuotas de mantenimiento no pagadas.(8)
En Vázquez Morales v. Caguas Federal Savs., ante, págs. 810-811, este Tribunal expresó que:
“‘El texto del Art. 41 (31 L.P.R.A. sec. 1293e) tanto antes como después de las enmiendas introducidas por la Ley Núm. 157 de 4 de junio de 1976, impone responsabilidad solidaria por las sumas que adeude el titular, al adquirente voluntario, como *873lo es un comprador convencional, un donatario, un permutante o un licitador que se lleva la buena pro en la subasta. Resulta-rían adquirentes “involuntarios” y por lo tanto exentos de la citada obligación por los gastos comunes del condominio, aque-llas personas que advienen dueños del apartamiento al ejercer los créditos preferentes que señalan las letras (a), (b) y (c) del Art. 40 (31 L.RR.A. sec. 1293d).’” (Énfasis suprimido.)
En Asoc. de Condómines v. Naveira, ante, añadimos que un adquirente voluntario es un comprador convencional, un donatario, un permutante o un licitador que se lleva la buena pro en la subasta. Por último, se señaló allí que un ejemplo de un adquirente involuntario es aquel que ad-viene dueño al ejercer los créditos preferentes que señalan las letras (a), (b) y (c) del Art. 40, ante, 31 L.P.R.A. see. 1293d.
En este último caso, específicamente este Tribunal ex-presó que:
“La razón bien fundada de esta distinción entre el adquirente voluntario y el involuntario radica en el disímil interés de uno y otro. El voluntario es un comprador que bien informado de los gravámenes y cargas del apartamiento lo adquiere porqué es un buen negocio. El adquirente involuntario es originalmente un acreedor cuyo interés fundamental no es hacerse dueño del apartamiento sino proteger su acreencia constituida usualmente antes de que empiece a acumularse la deuda por gastos comunes del condominio. El adquirente voluntario tiene oportunidad y medios de enterarse de la deuda por gastos comunes del condo-minio y poder de decisión para asumirlos como gravamen del inmueble que adquiere. Para el adquirente involuntario, acree-dor en uno de los tres casos del Art. 40, dicha deuda no es elemento u objeto de contratación y su acreencia no debe sufrir disminución porque el deudor incumpla otra obligación ajena y extraña a la suya. Bajo ninguna circunstancia sería equitativo exigir esa deuda al Estado o Municipio que ejecuta en cobro de contribuciones, al asegurador que exige judicialmente las pri-mas de dos años o al acreedor hipotecario que ejecuta para recobrar el principal y los intereses pactados. Cualquiera, de éstos sería un adquirente accidental que advendría dueño sólo en el caso de que realizado el apartamiento en subasta pública ningún licitador se presentara y hubiere entonces el ejecutante que tomar la propiedad en pago total o parcial de su acreencia como único recurso para proteger su crédito.” (Escolio omitido, *874énfasis en el original suprimido y énfasis suplido.) Asoc. de Condómines v. Naveira, ante, pág. 97.
Sin lugar a dudas, Doral es un adquirente involuntario. Del expediente claramente se desprende que Doral es un acreedor cuyo interés fundamental no es hacerse dueño del apartamiento sino proteger su acreencia constituida como hipoteca en segundo y tercer rango. Su compra del crédito litigioso corresponde más bien al rango de su crédito en el Registro de la Propiedad. Esto es, siendo Popular el acree-dor en primer rango, Doral no hubiese podido salvaguar-dar su crédito hipotecario de otra manera.
Así, pues, siendo Doral un adquirente involuntario y, por ende, que no es responsable de los deberes y responsa-bilidades que tenía Pablo Alicea para con el Condominio, la solicitud de este último fue correctamente denegada toda vez que el Condominio no podía intentar cobrar la deuda a Doral. Por ello, no tenía derecho a intervenir en el pleito ni tampoco el tribunal, a su discreción, debía permitirlo.
Por todo lo antes expuesto es que concurrimos con la sentencia del Tribunal.

 Aunque las mociones tienen fecha de 3 de octubre de 1991, la única que tiene el matasello del tribunal refleja que fue radicada el 13 de noviembre de 1991. (Apén-dice VI del recurrido.) Moción en cumplimiento de orden, Anejo VI.


 (Anejo X, XI y XII del demandante-recurrido.) Moción en cumplimiento de orden, Anejos X, XI, y XII.


 R. Hernández Colón, Práctica Jurídica de Puerto Rico, Derecho Procesal Civil, San Juan, Ed. Michie, 1997, See. 1303, pág. 121. Además, véase J. Cuevas Segarra, Práctica Procesal Puertorriqueña, San Juan, Pubs. J.T.S., 1979, Cap. IV, págs. 108 y ss.


 En su escueta resolución, el tribunal no indicó si admitía al Condominio de forma permisible (a su discreción) o como cuestión de derecho. Ahora bien, nuestro pronunciamiento sobre este asunto no implica que las solicitudes de intervención, ya sean como cuestión de derecho o permisibles, sean consideradas indistintamente. Cada una presenta unos rasgos particulares. Para un análisis de la intervención como cuestión de derecho y la permisible, véase B. Hutchings, Waiting for Divine Intervention: the Fifth Circuit Tries to Give Meaning to Intervention Rules in Sierra Club v. City of San Antonio, 43 Vill. L. Rev. 693 (1998); Hernández Colón, ante, Sec. 1304, págs. 122-123; R.B. Cappalli, The Guest Who Came to Dinner: Intervention Practice in Puerto Rico Civil Procedure, 40 Rev Jur. U.P.R. 461 (1971).


 Fíjense, que el vehículo procesal utilizado por Doral para atacar la posición del Condominio fiie una moción de desestimación. No empece a esto, el tribunal, en lugar de acoger la misma y desestimar la intervención, la declaró “sin lugar”.


 La Regla 43.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, define el término “sentencia” como cualquier determinación del tribunal que resuelva finalmente la cuestión litigiosa y de la cual pueda apelarse. Reiteradamente, este Tribunal ha resuelto que si un tribunal dicta una resolución, pero ésta verdaderamente pone fin a todas las controversias entre las partes, la misma es una sentencia final de la cual pueda interponerse recurso de apelación.


 Ahora bien, debemos reconocer que la distinción entre intervención —como cuestión de derecho o permisible— y sus efectos para los efectos de la práctica ape-lativa, ha sido atacada por su alegada inconsecuencia práctica. 7C Wright, Miller and Kane, Federal Practice and Procedure Sec. 1902, pág. 232 (1986).


 El Art. 41 de la Ley de la Propiedad Horizontal, 31 L.P.R.A. see. 1293e, ha sufrido varias enmiendas. En específico, la siguiente porción se añadió al primer párrafo: “un adquirente involuntario será responsable solamente hasta un máximo de tres (3) cuotas adeudadas al momento de adquirir la propiedad”. Véase Ley Núm. 153 de 11 de agosto de 1995, Leyes de Puerto Rico, pág. 814; Ley Núm. 43 de 21 de mayo de 1996. Huelga decir que dicha legislación fue promulgada con posterioridad al caso que hoy nos ocupa.